 


 HR 3487 ENR: To amend the Federal Election Campaign Act to extend through 2018 the authority of the Federal Election Commission to impose civil money penalties on the basis of a schedule of penalties established and published by the Commission, to expand such authority to certain other violations, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 3487 
 
AN ACT 
To amend the Federal Election Campaign Act to extend through 2018 the authority of the Federal Election Commission to impose civil money penalties on the basis of a schedule of penalties established and published by the Commission, to expand such authority to certain other violations, and for other purposes. 
 
 
1.Extension of administrative penalty authority of Federal Election Commission through 2018Section 309(a)(4)(C)(iv) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)(4)(C)(iv)) is amended by striking December 31, 2013 and inserting December 31, 2018.  
2.Expansion of administrative penalty authority of Federal Election Commission 
(a)Application to qualified disclosure requirementsSection 309(a)(4)(C)(i) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)(4)(C)(i)) is amended by striking any requirement of section 304(a) of the Act (2 U.S.C. 434(a)) and inserting a qualified disclosure requirement. 
(b)Schedule of penalties for each violationSection 309(a)(4)(C)(i)(II) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)(4)(C)(i)(II)) is amended by inserting , for violations of each qualified disclosure requirement,  before under a schedule of penalties.  
(c)Definition of qualified disclosure requirementSection 309(a)(4)(C) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)(4)(C)) is amended— 
(1)by redesignating clause (iv), as amended by section 1, as clause (v); and 
(2)by inserting after clause (iii) the following new clause:  
 
(iv)In this subparagraph, the term qualified disclosure requirement means any requirement of— 
(I)subsections (a), (c), (e), (f), (g), or (i) of section 304; or 
(II)section 305.. 
3.Effective dateThe amendments made by this Act shall take effect on the earlier of— 
(1)December 31, 2013; or 
(2)the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
